 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 309 
In the House of Representatives, U. S.,

June 15, 2009
 
RESOLUTION 
Expressing the sense of the House of Representatives that North Korea should immediately stop any hostile rhetoric and activity towards the Republic of Korea and engage in mutual dialogue to enhance inter-Korean relations. 
 
 
Whereas North Korea’s nuclear tests and missile activities, and their suspected proliferation, are threatening peace and stability in Northeast Asia and beyond; 
Whereas the North Korean leadership continues to pursue its nuclear ambitions while up to 2,000,000 North Koreans reportedly starved to death during the late 1990s and hundreds of thousands fled North Korea in search of freedom and food; 
Whereas, on October 18, 2004, H.R. 4011, the North Korean Human Rights Act, became Public Law 108–333, bringing attention to the human rights conditions in North Korea and to provide United States support for North Korean refugees; 
Whereas, on October 9, 2006, North Korea detonated a nuclear explosive device prompting the United Nations Security Council to adopt military and economic sanctions against North Korea through Resolution 1718; 
Whereas, on June 30, 2008, H.R. 2642, the Supplemental Appropriations Act, became Public Law 110–252, granting the President the authority to waive the Glenn Amendment sanctions in order to facilitate North Korea’s denuclearization process and to provide heavy fuel oil energy assistance to North Korea in support of the Six-Party Talks; 
Whereas, on October 7, 2008, the North Korean Human Rights Reauthorization Act became Public Law 110–346;  
Whereas, on October 11, 2008, North Korea was removed from the United States list of state sponsors of terrorism; 
Whereas, on October 15, 2008, the Naval Vessel Transfer Act became Public Law 110–429 and included provisions to upgrade the Republic of Korea’s foreign military sales status to that of “NATO plus three”;  
Whereas, on January 30, 2009, North Korea announced that it would nullify all inter-Korean agreements that are in pursuit of putting an end to the state of political and military confrontations and abrogate the agreements on the Sea Demarcation Line, known as the “Northern Limit Line”; 
Whereas, on February 3, 2009, President Barack Obama stated, in a call with the Republic of Korea’s President Lee Myung-bak, that recent events underscore the need for the United States and the Republic of Korea to work together even more closely to achieve complete and verifiable denuclearization of North Korea; 
Whereas, on February 10, 2009, Secretary of State Hillary Clinton stated that North Korea must understand that all of the countries in East Asia have made it clear that North Korea’s recent behavior is viewed as unacceptable; 
Whereas, on February 20, 2009, Secretary of State Hillary Clinton stated, in a joint press conference with the Republic of Korea’s Foreign Minister Yu Myung-hwan, that the United States and the Republic of Korea maintain a joint resolve to bring about the complete and verifiable denuclearization of North Korea through the Six-Party Talks and that North Korea is not going to get a different relationship with the United States while insulting and refusing dialogue with the Republic of Korea; 
Whereas for more than a year, North Korea has refused proposals from the Republic of Korea for mutual dialogue and also has refused to fully implement the Six-Party agreements on denuclearization; 
Whereas, on April 5, 2009, North Korea launched a missile in clear violation of United Nations Security Council Resolution 1718 prompting a statement by President Obama condemning the launch; 
Whereas, on April 13, 2009, the United Nations Security Council adopted a Presidential Statement condemning the launch; 
Whereas, on April 14, 2009, North Korea declared that it would withdraw from the Six-Party Talks and resume its nuclear program, and subsequently expelled International Atomic Energy Agency inspectors at the Yongbyon facility; 
Whereas, on April 29, 2009, North Korea announced that unless the United Nations Security Council promptly apologize for infringing the sovereignty of North Korea, and withdraw resolutions and decisions adopted against North Korea, it would conduct nuclear tests and test-firings of intercontinental ballistic missiles, and build a light water reactor plant and start the technological development for ensuring self-production of nuclear fuel; 
Whereas, on May 25, 2009, North Korea announced that it has conducted a second nuclear test and in successive days, North Korea has launched six short-range missiles and threatened to abrogate the July 27, 1953, armistice ending the Korean War;
Whereas, on May 29, 2009, North Korea announced that it would “take additional self-defense measures” if the United Nations Security Council takes any further actions against North Korea;
Whereas, on June 12, 2009, the United Nations Security Council unanimously adopted Resolution 1874, which condemns North Korea in the strongest terms, and imposes stronger sanctions on North Korea by introducing measures to conduct cargo inspections, to restrict North Korea’s Weapons of Mass Destruction-related financial transactions, and to strengthen the arms embargo; and 
Whereas in face of serious security challenges on the Korean Peninsula, including the recent North Korean hostilities towards the Republic of Korea, the alliance between the United States and the Republic of Korea remains resilient and firm, based on shared values, mutual trust, and common interests: Now, therefore, be it
 
That it is the sense of the House of Representatives that—
(1)North Korea should immediately stop any hostile rhetoric and activity towards the Republic of Korea and engage in mutual dialogue to enhance inter-Korean relations;
(2)North Korea should fully implement the Six-Party joint statement of September 19, 2005, verifiably abandon all of its nuclear weapons and existing nuclear programs, and return to the Non-Proliferation Treaty at an early date;
(3)North Korea should comply with United Nations Security Council Resolutions 1718 of 2006 and 1874 of 2009;
(4)the United States remains committed to the promotion of inter-Korean dialogue and cooperation; and
(5)the strategic importance of the strong alliance between the United States and the Republic of Korea, in promoting peace and prosperity on the Korean Peninsula and in Northeast Asia, should be recognized. 
 
Lorraine C. Miller,Clerk.
